{¶ 25} Because I do not believe the trial court abused its discretion in denying the motion to intervene, I respectfully dissent.
 {¶ 26} Although the majority opinion accurately identifies the legal standard for intervention under Civ.R. 24, as well as the applicable standard of review, I do not believe the majority opinion applies that standard of review. Under the circumstances presented, I do not believe the trial court's denial of the motion to intervene was "unreasonable, arbitrary or unconscionable." State ex rel. First New Shiloh Baptist Church  v. Meagher (1998), 82 Ohio St.3d 501, 503.
Therefore, I respectfully dissent.